PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON


                                                              for
                                                                                                  May 07, 2019
                                             Eastern District of Washington                           SEAN F. MCAVOY, CLERK




 U.S.A. vs.                    Alfaro, Steven Ivan                        Docket No.          0980 1:18CR02070-SAB-1


                                Petition for No Action on Conditions of Pretrial Release

        COMES NOW Jose Zepeda, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Steven Ivan Alfaro, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 5th day of April, 2019, under the following
conditions:

Special Condition #7: Defendant shall submit to portable Breathalyzer testing up to six times per day. Defendant is
responsible for the device.

Special Condition #1: Defendant shall participate in a program of GPS confinement. Defendant shall wear at all times, a
GPS device under the supervision of U.S. Probation. Defendant shall be restricted at times to his residence except for:
attorney visits; court appearances; case-related matters; court-ordered obligations; or other activities as pre-approved by the
pretrial office or supervising officer, including but not limited to employment, religious services, medical necessities.


         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Steven Ivan Alfaro is alleged to have skipped the 6 to 7 a.m. scheduled Breathalyzer tests on May 4, 5, and
6, 2019.

On April 9, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Alfaro. He acknowledged
an understanding of his conditions, which included special condition number 7.

On April 23, 2019, confirmation was received from Smart Start indicating the defendant enrolled in their Breathalyzer testing
program.

On May 6, 2019, this officer received a daily testing summary report from Smart Start regarding Breathalyzer results from
May 4, and 5, 2019. The daily summary report indicated the defendant skipped Breathalyzer testing during the 6 to 7 a.m.
testing period on both days. On May 7, 2019, this officer received a daily testing summary report from Smart Start regarding
Breathalyzer results from May 6, 2019. The daily summary report indicated the defendant skipped a Breathalyzer test during
the 6 to 7 a.m. testing period. The defendant was confronted regarding his failure to comply. He advised the reason he
missed the tests was because he overslept. Despite the defendant having missed these tests, to his credit, all test provided
during the 10 to 11a a.m. testing period have returned with negative results. As a result of this non-compliance, the
defendant was given a verbal reprimand and was reminded of his requirement to submit to testing as scheduled.

Violation #2: Steven Ivan Alfaro is alleged to have deviated from his location monitoring schedule on May 4, 2019.

On April 9, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Alfaro. He acknowledged
an understanding of his conditions, which included special condition number 1.

On May 3, 2019, Mr. Alfaro requested permission to attend a memorial at the Longhouse in Granger, Washington on May
4, 2019, from 7 a.m. to 7 p.m. Mr. Alfaro also requested he be allowed to visit the grave site. Mr. Alfaro's request was
granted.
   PS-8
   Re: Alfaro, Steven Ivan
   May 7, 2019
   Page 2
On May 5, 2019, a review of Mr. Alfaro's GPS points in the BI Total Access System revealed the defendant deviated from
his schedule by going to Yakima, Washington. Mr. Alfaro did not have permission to travel to Yakima that day. When Mr.
Alfaro was confronted in regard to deviating from his location monitoring schedule, he stated he was with his aunt who
needed to run some errands and he accompanied her to Yakima. Mr. Alfaro was reminded of his conditions and
requirements to which he acknowledged he understood.

                    PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                       I declare under the penalty of perjury
                                                                       that the foregoing is true and correct.
                                                                       Executed on:       May 7, 2019
                                                               by      s/Jose Zepeda
                                                                       Jose Zepeda
                                                                       U.S. Pretrial Services Officer


THE COURT ORDERS

[ ;]      No Action
[ ]       The Issuance of a Warrant
[ ]       The Issuance of a Summons
[ ]       The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
[ ]       Defendant to appear before the Judge assigned to the case.
[ ]       Defendant to appear before the Magistrate Judge.
[ ]       Other


                                                                         Signature of Judicial Officer
                                                                         

                                                                         Date
